Citation Nr: 0723991	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-22 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for allergies. 
 
2.  Entitlement to service connection for residuals of head 
injury. 
 
3.  Entitlement to service connection for residuals of eye 
injury. 
 
4.  Entitlement to service connection for psychiatric 
disability. 
 
5.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had inactive duty for training (INACDUTRA) in the 
Army National Guard from March 9, 1977 to October 7, 1977.  
He served in the Navy from September 30, 1978 to October 19, 
1978.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a June 2003 
rating decision of the VA Regional Office (RO) in Cleveland, 
Ohio that denied service connection for allergies, residuals 
of head injury, residuals of eye injury, psychiatric 
disability, and a sleep disorder.

Following review of the record, the issue of service 
connection for a psychiatric disorder is addressed in the 
REMAND portion of the decision below and will be REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Allergies clearly and unmistakably pre-existed service 
and did not permanently increase in severity as a result 
thereof.

2.  There is no current objective clinical evidence of 
residuals of head injury.  

3.  There is no current objective clinical evidence of 
residuals of eye injury. 

4.  There is no current objective clinical evidence of a 
ratable sleep disorder.


CONCLUSIONS OF LAW

1.  Allergies clearly and unmistakably pre-existed service 
and were not clearly and unmistakably aggravated therein. 38 
U.S.C.A. §§ 1110, 1111, 1153 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2006).

2.  Residuals of head injury were not incurred in or 
aggravated by service or INACDUTRA. 38 U.S.C.A. §§ 101(2), 
101(22), 101(24), 1131, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2006).

3.  Residuals of eye injury were not incurred in or 
aggravated by service or INACDUTRA. 38 U.S.C.A. §§ 101(24), 
1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).

4.  A sleep disorder was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000 and has imposed 
duties on VA to provide notice and assistance to claimants in 
order to help them substantiate their claims. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. §  3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims 
being adjudicated has been accomplished.  As evidenced by the 
statement of the case and the supplemental statement of the 
case, the appellant has been notified of the laws and 
regulations governing entitlement to the benefits sought, and 
informed of the ways to substantiate the claims.

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met. 38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In a letter dated in February 2003 and in the 
April 2004 statement of the case, the RO informed the 
appellant of what the evidence had to show to substantiate 
the claims, what medical and other evidence the RO needed 
from him, what information or evidence he could provide in 
support of the claims, and what evidence VA would try to 
obtain on his behalf.  Such notification has fully apprised 
the appellant of the evidence needed to substantiate the 
claims.  

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the issues currently being considered on appeal.  
VA and private clinical records have been received and 
associated with the claims folder.  The RO has made extensive 
efforts to secure administrative records from alternative 
sources.  The appellant was scheduled for personal hearings 
on two occasions during the appeal period but called to 
cancel each time citing transportation difficulties.  There 
is no indication from either the veteran or his 
representative that there is outstanding evidence that has 
not been considered with respect to these claims.  The Board 
thus finds that further assistance from VA would not aid the 
veteran in substantiating the claims being adjudicated at 
this time.  Therefore, VA does not have a duty to assist that 
is unmet with respect to these issues on appeal. See 38 
U.S.C.A. § 5103A (a) (2); see also Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  The claims are ready to be 
considered on the merits.

Law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006).  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2006).  To 
establish service connection, there must be evidence of an 
etiological relationship between a current disability and 
active military service. See Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992), citing Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training (ACDUTRA) or injury 
incurred while performing inactive duty training (INACDUTRA). 
38 U.S.C.A. §§ 101 (24) 106, 1110, 1131 (West 2002 & Supp. 
2006).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303.

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence (obvious or manifest) that the 
disability existed prior to service will rebut the 
presumption of soundness. 38 U.S.C.A. § 1111; 38 
C.F.R.§ 3.304(b) (2006);VAOPGCPREC 3-2003.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.306 (2006). Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(2006).

1.  Service connection for allergies.

On the ADCUTRA entrance examination report dated in September 
1977, the veteran wrote that he had hay fever so bad that his 
eyes swelled shut and his nose bled.  On examination in 
September 1978 for active service entrance, he indicated that 
he had hay fever, and seasonal allergy was noted in the 
physician's summary.  No treatment for an allergy was shown 
during the brief period of active service.  

The veteran now contends, in effect, that he did not have 
allergies prior to service, and that it was precipitated by 
the rigors of active duty service.  The evidence reflects 
that despite what the appellant now claims, there were 
definite indications that an asthma condition pre-existed 
service.  In addition to the service and training records, 
private clinical records dated in August 1976 received in 
conjunction with his claim indicate that he sought treatment 
for symptoms that included a stuffy nose, sneezing, itching 
eyes, puffiness, swollen nasal turbinates and clear gray 
mucus diagnosed as allergic rhinitis.  He subsequently 
underwent a full work-up and skin testing in September 1976 
for allergies; the results of which indicated numerous 
reactivities to various allergens.  It was found that he was 
allergic to trees and grasses and allergy shots were 
prescribed.  The Board thus finds that the evidence in this 
instance, clearly and unmistakably establishes that the 
appellant had pre-existing allergies.  The question remains 
as to whether such disability was aggravated in service 
beyond normal progression of the disease process. See 
VAOPGCPREC 3-2003 (July 16, 2003) (to rebut the presumption 
of sound condition, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service).  

Considering the evidence of record in light of the above 
criteria and analysis, the Board finds that aggravation of 
the pre-existing allergies may not be conceded.  The 
veteran's service medical file does not show that he 
experienced an exacerbation of allergies.  Even if he did, it 
is well established that temporary or intermittent flare-ups 
of a preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, worsened. See Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  The post service record contains 
a private clinic note dated in 2003 and VA clinical records 
dated in 2004 that reflect no specific mention of allergies, 
only that the veteran had been prescribed erythromycin for 
watery and irritated eyes.  His respiratory status was 
unremarkable during a comprehensive VA outpatient physical 
evaluation in March 2004.  There is absolutely no indication 
in the post service clinical records that there has been an 
increase in severity or worsening of pre-existing allergies.  

The evidence in its entirety thus supports a finding that the 
veteran clearly and unmistakably had allergies prior to 
entering service and that his allergies were clearly and 
unmistakably not aggravated by active duty service.  
Accordingly, service connection for allergies must be denied.

2.  Service connection for residuals of head and eye injury.

The appellant asserts that he was struck in the back of his 
head with the butt of an M16 rifle during service or 
INACDUTRA and now has residuals that include headaches and 
vision problems as a result thereof.  

The available service medical records make no reference to 
head or eye injury.  A private clinic note dated in January 
2002 indicates that the veteran reported a primary complaint 
of problems with his vision, to include blurriness and 
floaters, since 1977.  It was reported that physical 
examination revealed no obvious abnormality on external 
evaluation and that extraocular movements were intact.  There 
was no conjunctival injection.  A private clinic record dated 
in January 2002 reflects that the appellant was prescribed 
erythromycin for mild blepharitis.  However, on VA outpatient 
physical examination in March 2004, head, eyes, ears nose and 
throat review (HEENT) disclosed no headaches, visual field 
defects, vision loss or changes, diplopia, dizziness, 
ringing, or vertigo, etc.  No diagnosis relating to residuals 
of a head or eye injury was provided.  

Service- connection requires evidence that establishes that 
the veteran currently has the claimed disability. See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  As noted 
previously, private and VA clinical records show that the 
veteran has been prescribed erythromycin for eye irritation, 
but this has not been related to an injury to the eyes.  No 
physician has attributed any head or eye injury residuals to 
any incident of active duty or training, nor is any 
disability of the head or eyes currently shown.  While the 
appellant now contends otherwise, the Board points out that 
as a layperson, he cannot support the claims on the basis of 
his assertions alone as he is not competent to provide a 
probative opinion on a medical matter or diagnose a medical 
condition.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
see also 38 C.F.R. § 3.159(a)(1)(2006) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  The Board thus 
concludes that service connection for residuals of head and 
eye injury must be denied on the basis that no disability in 
either respect is currently demonstrated. See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

3. Service connection for insomnia

The service medical records reflect that on service entrance 
examination in September 1978, the veteran indicated that he 
had difficulty sleeping and delayed sleep was recorded in the 
physician's summary.  No treatment for a sleep disorder is 
shown in the available service medical records.  Post service 
VA and private outpatient records dated between 1983 and 2004 
do indicate sleep-related difficulties diagnosed as insomnia.  
The Board points out, however, that insomnia is a symptom 
that has not been related to any definitive disability or 
diagnosis.  As such, no ratable disability is clinically 
indicated for which service connection may be granted.  In 
the absence of competent medical evidence establishing the 
existence of a ratable sleep disorder that can be linked to 
service, the Board must conclude that there is no basis upon 
which to grant service connection for insomnia on a direct 
basis. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Summary

For all the foregoing reasons, the Board concludes that the 
claims of service connection for allergies, residuals of head 
injury, residuals of eye injury, and a sleep disorder must be 
denied.  In reaching these conclusions, the Board has 
considered the doctrine of giving the veteran the benefit of 
the doubt.  However, the preponderance of the evidence is 
against the claims and service connection must be denied in 
each instance. See 38 U.S.C.A § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57


ORDER

Service connection for allergies is denied. 

Service connection for residuals of head injury is denied.

Service connection for residuals of eye injury is denied.

Service connection for a sleep disorder is denied.


REMAND

The veteran asserts that he now has a psychiatric disorder 
that is of service onset for which service connection should 
be granted.  

Review of the service medical records discloses that the 
veteran was referred for examination in October 1978 with 
complaints of increased anxiety and difficulty concentrating.  
Following evaluation, it was found his basic intellectual 
deficiency rendered him ineffective and unable to meet 
minimum training standards.  He was discharged from active 
duty for substandard performance and inability to adapt to 
military life.  In various statements in the record and in VA 
outpatient records, he has indicated that he sought treatment 
from non-VA providers for psychiatric disability, to include 
a "nervous breakdown" shortly after service.  The appellant 
should therefore be requested to provide the names and 
addresses of those physicians with authorization to retrieve 
those records.  

The record contains a letter dated in May 1992 from the 
Social Security Administration advising the veteran that he 
was entitled to monthly disability from May 1990.  However, 
the clinical evidence on which the award is based is not on 
file.  The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must obtain Social Security 
Administration decisions and records which may have a bearing 
on the veteran's claim. Waddell v. Brown, 5 Vet. App. 454 
(1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker 
v. Brown, 3 Vet. App. 519 (1993).  Therefore, these records 
should also be requested and associated with the claims 
folder.

Additionally, it is observed that the veteran receives 
continuing VA outpatient treatment for psychiatric 
disability.  The most recent records date through September 
2004.  The Board points out that as VA has notice of the 
existence of additional VA records, they must be retrieved 
and associated with the other evidence already on file. See 
Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Therefore, the appellant's VA medical 
records dating from October 2004 should be obtained and 
associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 
& Supp. 2006), the implementing 
regulations found at 38 C.F.R. 
§ 159 (2006), and any other legal 
precedent are fully complied with 
and satisfied since the most recent 
letter sent to the veteran in 
February 2003.

2.  The veteran should be requested 
to provide the names and addresses 
of any and all providers who he saw 
for psychiatric problems before and 
after service.  With proper 
authorization, such information 
should be requested and associated 
with the claims folder, if not 
already of record.

3.  VA outpatient clinical records 
dating from October 2004 should 
also be retrieved and associated 
with the claims folder.

4.  The RO should contact the 
Social Security Administration and 
obtain a copy of the agency 
decision and the medical 
documentation relied upon for the 
award of disability benefits.

5.  After receipt of the above and 
taking any further development 
deemed appropriate, the RO should 
readjudicate the remaining issue 
on appeal.  If the benefit is not 
granted, the appellant should be 
provided a supplemental statement 
of the case and be afforded an 
opportunity to respond.  
Thereafter, the claims folder 
should be returned to the Board 
for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


